Citation Nr: 1331725	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to March 1964 and from July 1964 to December 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boise, Idaho RO.  In September 2010, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In December 2010, the Board remanded the matter for additional development.


FINDING OF FACT

The Veteran has been recognized as having served in an area of hostilities; he has a VA diagnosis of PTSD; and a VA psychiatrist has related the diagnosis of PTSD to the Veteran's reported fear of hostile military activity.   


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3)(effective July 13, 2010) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's VA treatment records from January 2007 include numerous assessments of PTSD based on reports of in-service stressors, as well as depression.

The Veteran's service personnel records (SPRs) reflect that he was stationed in Vietnam from June 1967 to June 1968, and he was awarded the Vietnam Service Medal with 3 Bronze Service Stars; the Republic of Vietnam Campaign Medal.  They show that he was assigned to the 6th Convalescent Center in Cam Rahn Bay, then the 91st Evacuation Hospital in Tuy Hoa, in Vietnam, and participated in the campaigns of Vietnam Counter Offensive Phase III, Vietnam Counter Offensive Phase TET, and Vietnam Counter Offensive Phase IV.  His DD 214 indicates that his military occupational specialty was vehicle mechanic/repairman.  It has been found that he served in an area of hostilities.
Under the revised 38 C.F.R. § 3.304(f)(3), service connection for PTSD may be granted if the evidence demonstrates a current diagnosis of PTSD; an in-service stressor [related to fear of hostile activity] consistent with the places, types, and circumstances of the Veteran's service (if satisfactorily established by his lay testimony); and the PTSD symptoms have been related to the stressor in service by a VA psychiatrist or psychologist.  The Veteran's stressor account is consistent with the places, types, and circumstances of his service in Vietnam; his service in an area of hostilities has been acknowledged.

In a December 2007 statement, the Veteran stated that he was exposed to loud gunfire, explosions, and mortars when serving in Vietnam.  At the videoconference Board hearing, he testified that while he was stationed in Tuy Hoa, a vehicle in which he was traveling was attacked by enemy combatants with automatic weapons fire, and that his buddy was killed and fell over with his head in his lap.  He further recounted that he took both his and his buddy's weapons and ran to confront the attackers.  He has stated that he has no memory of the following three and a half months, at the end of which he claims he awoke in a Korean hospital in Vietnam which he estimated to be approximately 10 miles north of where he was stationed in Tuy Hoa.  These accounts of actual participation in combat activities would be eminently verifiable is accurate (true); that they have not been verified leads the Board to conclude that they are not credible. 

Nonetheless, on review of the record following the Board's December 2010 remand, the RO determined that the Veteran's claimed stressor of mortar attacks in Vietnam was consistent with the places, types, and circumstances of his service in Vietnam from June 1967 to June 1968.  He was therefore scheduled for a VA examination.

On May 2012 VA examination, the diagnosis was chronic PTSD with associated depression.  The examiner, a psychiatrist, based the diagnosis on a review of the claims file as well as a mental status examination (during which the Veteran recounted both the stressors the Board has found not credible and stressors of a fear of hostile activity).  The examiner related the Veteran's PTSD to experiences in Vietnam.

Accordingly, all of the requirements for substantiating a claim service connection for PTSD under the revised 38 C.F.R. § 3.304(f)(3) are met, and service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


